Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority

           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 8/13/2020, 3/15/2021 and 5/20/2021 have been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




         Claims 42, 46, 48-49, 53, 55, 59 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over McCormack et al. (U.S. PG-Publication # 2014/0024314), in view of Willams et al. (U.S. Patent # 3984769), and in view of Pragada et al. (U.S. PG-Publication # 2014/0321282). 


          Consider claims 42, 49 and 55, McCormack et al. clearly disclose a contactless communications interface (CCI) for use in a system comprising a plurality of contactless extremely high frequency (EHF) transceivers (par. 27 (Data transfers between electronic devices may be implemented over a "contactless" radio frequency (RF) electromagnetic (EM) Extremely High Frequency ( ), par. 181 (The connection may be validated by proximity of one device to a second device. Multiple contactless transmitters and receivers may occupy a small volume of space)), the CCI comprising: 
          a plurality of communications interface lanes (CILs) coupled to transmit data to and receive data from the plurality of contactless EHF transceivers (par. 181 (The connection may be validated by proximity of one device to a second device. Multiple contactless transmitters and receivers may occupy a small volume of space)), wherein each CIL is associated with a respective one of the plurality of contactless EHF transceivers (par. 181 (A contactless link established with electromagnetics (EM) may be point-to-point, in contrast with a wireless link which typically broadcasts to several points));
          However, McCormack et al. do not specifically disclose a total available bandwidth depends on the number of the plurality of contactless EHF transceivers.
          In the same field of endeavor, Willams et al. clearly show:                    
          a bandwidth allocation module that controls downstream data capacity and upstream data capacity of the plurality of CILs, wherein a total available bandwidth depends on the number of the plurality of contactless EHF transceivers that are in contactless communication with reciprocal contactless EHF transceivers (col. 6, lines 31-34 (The array 13 includes five receivers, of bandwidth f = 5 mc, and lying adjacent to one another in frequency so that the array covers a band 25 mc wide); EN: This implies the total bandwidth depends on the number of transceivers. As a result, the total bandwidth can be controlled by limiting the number of transceivers or adjusting the bandwidth for a single transceiver); 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a contactless communications interface, as taught by McCormack, and show a total available bandwidth depends on the number of the plurality of contactless EHF transceivers, as taught by Willams, so that the network system can perform more efficiently.
          However, McCormack and Williams do not specifically disclose managing performance metrics by controlling usage of the plurality of CILs.
          In the same field of endeavor, Pragada et al. clearly show:                   
          a quality of service module that manages performance metrics by controlling usage of the plurality of CILs (par. 85 (Backhaul links may be made of several technologies such as mmW backhaul, fiber and the like……The dynamic elements are the link metrics such as load, ability to support a given latency and the availability of the link itself. The MBRP may utilize some sort of link state routing protocol to handle the dynamic nature of the link metrics. Other criteria for MBRP may also be to reduce the number of hops on the backhaul. Ultimately, the MBRP has the responsibility to determine the route required for supporting a given quality of service (QoS) and it takes the dynamic nature of the link metrics into account. It may also request establishment of mmW backhaul links as required for supporting a given QoS)).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a contactless communications interface, as taught by McCormack, and show a total available bandwidth depends on the number of the plurality of contactless EHF transceivers, as taught by Willams, so that the network system can perform more efficiently.



          Consider claim 46, and as applied to claim 42 above,
                         claim 53, and as applied to claim 49 above,
                         claim 59, and as applied to claim 55 above, 
McCormack et al. clearly disclose the contactless communications interface as described.
          However, McCormack et al. do not specifically disclose managing usage of the plurality of CILs based on user preferences, operating system requirements, or hardware requirements. 
          In the same field of endeavor, Pragada et al. clearly show:                   
          wherein the quality of service module manages usage of the plurality of CILs based on user preferences, operating system requirements, or hardware requirements (par. 85 (Ultimately, the MBRP has the responsibility to determine the route required for supporting a given quality of service (QoS) and it takes the dynamic nature of the link metrics into account. It may also request establishment of mmW backhaul links as required for supporting a given QoS)).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a contactless communications interface, as taught by McCormack, and show managing usage of the plurality of CILs based on user preferences, operating system requirements, or hardware requirements, as taught by Pragada, so that the network system can perform more efficiently.




          Consider claim 48, and as applied to claim 42 above,
                         claim 61, and as applied to claim 55 above,
McCormack et al. clearly disclose the contactless communications interface as described.
          However, McCormack et al. do not specifically disclose the requirements of the system for downstream and upstream bandwidth usage.
          In the same field of endeavor, McCormack et al. clearly show:                   
          wherein each CIL comprises: a contactless LINK layer (fig. 1, par. 172 (FIG. 1 is a diagram illustrating two exemplary electronic devices, each having a "smart" contactless connector associated therewith, and communicating over a contactless link with one another)); and a contactless PHY layer (par. 168 (in a contactless deployment, no physical connection (cable and mechanical connectors) is needed between two devices involved in a data transfer)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a mobile wireless communication device, as taught by McCormack, and show the requirements of the system for downstream and upstream bandwidth usage, as taught by McCormack, so that the network system can perform more efficiently .







         Claims 43, 45, 50, 52, 56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over McCormack et al. (U.S. PG-Publication # 2014/0024314), in view of Willams et al. (U.S. Patent # 3984769), and Pragada et al. (U.S. PG-Publication # 2014/0321282), and in view of King et al. (U.S. PG-Publication # 2018/0227394). 


          Consider claim 43, and as applied to claim 42 above,
                         claim 50, and as applied to claim 49 above,
                         claim 56, and as applied to claim 55 above, 
McCormack et al. clearly disclose the contactless communications interface as described.
          However, McCormack et al. do not specifically disclose the requirements of the system for downstream and upstream bandwidth usage
          In the same field of endeavor, King et al. clearly show:                   
          wherein the bandwidth allocation module controls the downstream data capacity and the upstream data capacity of the plurality of CILs based on requirements of the system for downstream and upstream bandwidth usage (par.253 (SDWAN can support quality of service via application level awareness, bandwidth prioritization, and allocation and prioritization to critical applications, dynamic path selection, allocating applications on faster links, splitting applications between multiple paths for increased performance, faster data delivery, etc.); EN: A high bandwidth stream can be split into several lower bandwidth streams).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a mobile wireless communication device, as taught by McCormack, and show the requirements of the system for downstream and upstream bandwidth usage, as taught by King, so that the network system can perform more efficiently.




          Consider claim 45, and as applied to claim 42 above,
                         claim 52, and as applied to claim 49 above,
                         claim 58, and as applied to claim 55 above, 
McCormack et al. clearly disclose the contactless communications interface as described.
          However, McCormack et al. do not specifically disclose specifying minimum bandwidth usage requirements of a service or application being implemented by the system.
          In the same field of endeavor, King et al. clearly show:                   
          wherein the quality of service module specifies minimum bandwidth usage requirements of a service or application being implemented by the system (par.253 (SDWAN can support quality of service via application level awareness, bandwidth prioritization, and allocation and prioritization to critical applications, dynamic path selection, allocating applications on faster links, splitting applications between multiple paths for increased performance, faster data delivery, etc.); EN: A high bandwidth stream can be split into several lower bandwidth streams). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a mobile wireless communication device, as taught by McCormack, and show specifying minimum bandwidth usage requirements of a service or application being implemented by the system, as taught by King, so that the network system can perform more efficiently.





         Claims 44, 51 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over McCormack et al. (U.S. PG-Publication # 2014/0024314), in view of Willams et al. (U.S. Patent # 3984769), and Pragada et al. (U.S. PG-Publication # 2014/0321282), and in view of McCormack et al. (U.S. PG-Publication # 2014/0169486), hereinafter “McCormack2”. 


          Consider claim 44, and as applied to claim 42 above,
                         claim 51, and as applied to claim 49 above,
                         claim 57, and as applied to claim 55 above, 
McCormack et al. clearly disclose the contactless communications interface as described.
          However, McCormack et al. do not specifically disclose the bandwidth allocation module configures each CIL to be one of a downstream only CIL, an upstream only CIL, a bidirectional CIL, and a null CIL.
          In the same field of endeavor, McCormack2 et al. clearly show:                   
          wherein the bandwidth allocation module configures each CIL to be one of a downstream only CIL, an upstream only CIL, a bidirectional CIL, and a null CIL (par. 125 (FIG. 12A shows three modules 1202, 1204 and 1206 stacked with major faces adjacent to each other as in FIGS. 1 and 2. In this example, a unidirectional IC package (e.g., similar to unidirectional IC package 808 in FIG. 8) or a bi-directional IC package (e.g., similar to bidirectional IC package 810 in FIG. 8) may be suitable for communication between modules)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a contactless communications interface, as taught by McCormack, and show the bandwidth allocation module configures each CIL to be one of a downstream only CIL, an upstream only CIL, a bidirectional CIL, and a null CIL, as taught by Mccormack2, so that the network system can perform more efficiently.








 
                                             Allowable Subject Matter

 	Claims 47, 54 and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
September 13, 2021